Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  October 27, 2020                                                                                  Bridget M. McCormack,
                                                                                                                   Chief Justice

  160883(41)                                                                                              David F. Viviano,
                                                                                                          Chief Justice Pro Tem

                                                                                                        Stephen J. Markman
                                                                                                             Brian K. Zahra
  RHONDA MAJOR,                                                                                        Richard H. Bernstein
          Plaintiff-Appellant,                                                                         Elizabeth T. Clement
                                                                                                       Megan K. Cavanagh,
                                                                                                                        Justices
  v                                                                 SC: 160883
                                                                    COA: 349769
                                                                    Wayne CC: 18-003038-CD
  CITY OF ECORSE,
            Defendant-Appellee.

  _____________________________________/

         On order of the Court, the motion for reconsideration of this Court’s July 28, 2020
  order is considered, and it is DENIED, because we are not persuaded that reconsideration
  of our previous order is warranted. MCR 7.311(G).




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           October 27, 2020
         b1019
                                                                               Clerk